MAINE	SUPREME	JUDICIAL	COURT	                                                               Reporter	of	Decisions	
Decision:	 2017 ME 210 
Docket:	   Yor-16-570	
Argued:	   October	11,	2017	                 	        	        	        	        	
Decided:	  October	31,	2017	
                                                                                                                      	
Panel:	        SAUFLEY	C.J.,*	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                             STATE	OF	MAINE	
                                                    	
                                                   v.	
                                                    	
                                              WAYNE	I.	HALL	
	
	
ALEXANDER,	J.	

          [¶1]	 	 Wayne	 I.	 Hall	 appeals	 from	 a	 judgment	 of	 conviction	 for	 two	

counts	of	criminal	threatening	with	a	dangerous	weapon	(Class	C),	17-A	M.R.S.	

§§	 209,	 1252(4)	 (2016),	 entered	 by	 the	 trial	 court	 (York	 County,	 O’Neil,	 J.)	

following	 a	 two-day	 jury	 trial.	 	 On	 appeal,	 Hall	 argues	 that	 the	 trial	 court	

abused	 its	 discretion	 by	 allowing	 testimony	 about	 statements	 of	 an	

unavailable	 witness,	 thereby	 violating	 his	 constitutional	 right	 to	 confront	

witnesses.1	 	 Hall	 also	 argues	 that	 there	 was	 insufficient	 evidence	 to	 support	



    *		Although	not	available	at	oral	argument,	Chief	Justice	Saufley	participated	in	the	development	

of	 this	 opinion.	 	 See	 M.R.	 App.	 P.	 12(a)	 (Tower	 2016)	 (“A	 qualified	 justice	 may	 participate	 in	 a	
decision	even	though	not	present	at	oral	argument.”),	replaced	with	M.R.	App.	P.	12(a)(1)	(restyled	
M.R.	App.	P.)	(effective	for	appeals	commenced	on	or	after	Sept.	1,	2017).	
    1	
     	 The	 Sixth	 Amendment	 to	 the	 United	 States	 Constitution	 states,	 in	 pertinent	 part:	 “In	 all	
criminal	 prosecutions,	 the	 accused	 shall	 enjoy	 the	 right	 .	 .	 .	 .	 to	 be	 confronted	 with	 the	 witnesses	
against	 him	 .	 .	 .	 .”	 	 Article	 1,	 §	 6	 of	 the	 Maine	 Constitution	 provides	 similarly:	 “In	 all	 criminal	
2	

the	guilty	verdicts	on	the	two	counts	of	criminal	threatening	with	a	dangerous	

weapon.		We	affirm	the	judgment.	

                                              I.		CASE	HISTORY	

	        [¶2]		Viewing	the	evidence	in	the	light	most	favorable	to	the	State,	the	

jury	 could	 rationally	 have	 found	 the	 following	 facts	 beyond	 a	 reasonable	

doubt.		See	State	v.	Morrison,	2016 ME 47,	¶	2,	135 A.3d 343.	

         [¶3]	 	 On	 December	 26,	 2015,	 the	 two	 men	 who	 were	 the	 complaining	

witnesses	in	this	matter	went	to	Beech	Ridge	Road	in	North	Berwick	for	one	of	

the	men	to	remove	his	tree	stand	from	his	father-in-law’s	property.		The	men	

parked	their	pickup	truck	and	trailer—which	had	their	four	wheelers	on	it—

in	 the	 cul-de-sac	 between	 the	 father-in-law’s	 driveway	 and	 a	 neighbor’s	

driveway.	

	        [¶4]	 	 After	 retrieving	 the	 tree	 stand,	 the	 men	 rode	 their	 four	 wheelers	

on	the	property	for	a	few	hours.		When	they	returned	to	the	cul-de-sac,	they	

saw	 a	 green	 van	 blocking	 access	 to	 the	 ramps	 for	 their	 trailer.	 	 One	 man	

gestured	to	the	driver	to	make	contact,	at	which	point	the	driver	opened	the	

door	and	stated,	“I’m	going	to	fucking	kill	you.”		Hall	was	the	driver	of	the	van.	



prosecutions,	 the	 accused	 shall	 have	 a	 right	 .	 .	 .	 .	 [t]o	 be	 confronted	 by	 the	 witnesses	 against	 the	
accused	.	.	.	.”	
                                                                                           3	

	      [¶5]	 	 Hall	 stepped	 out	 of	 the	 van	 and	 appeared	 disheveled	 and	

intoxicated.		He	then	got	back	in	the	van	and	began	slowly	driving	out	of	the	

cul-de-sac	stating	to	the	men	again,	“I’m	going	to	kill	you,	I’m	going	to	fucking	

kill	 you.”	 	 As	 Hall	 drove	 away,	 the	 men	 observed	 a	 handgun	 come	 out	 of	 the	

driver’s	side	window,	and	shots	were	fired	at	them.		The	men	were	afraid	for	

their	 lives	 and	 feared	 that	 they	 might	 be	 shot.	 	 They	 called	 9-1-1,	 and,	 after	

meeting	with	a	law	enforcement	officer,	began	looking	for	the	van.		They	then	

saw	Hall	stumbling	into	a	residence.	

	      [¶6]		Shortly	thereafter,	officers	of	the	North	Berwick	Police	Department	

arrested	 Hall	 at	 that	 residence,	 which	 was	 his	 mother’s	 home.	 	 They	 then	

searched	 for	 the	 green	 van	 and	 the	 firearm.	 	 The	 officers	 located	 the	 van	

parked	behind	a	garage.		The	driver’s	side	window	was	still	rolled	down,	and	

the	 officers	 observed	 a	 gun	 holster	 and	 ammunition	 inside	 the	 van.	 	 The	

officers	eventually	located	the	firearm	in	another	vehicle	on	the	property.	

	      [¶7]	 	 On	 December	 28,	 2015,	 the	 State	 filed	 a	 four-count	 complaint	

charging	 Hall	 with	 two	 counts	 of	 criminal	 threatening	 with	 a	 dangerous	

weapon	 (Class	 C),	 17-A	 M.R.S.	 §§	 209,	 1252(4);	 and	 two	 counts	 of	 reckless	

conduct	 with	 a	 dangerous	 weapon	 (Class	 C),	 17-A	 M.R.S.	 §§	 211,	 1252(4)	

(2016).		A	York	County	grand	jury	returned	an	indictment	reflecting	the	same	
4	

four	 counts,	 and	 adding	 a	 fifth	 count	 for	 criminal	 OUI	 (Class	 D),	 29-A	 M.R.S.	

§	2411(1-A)(A),	(5)	(2016).	

	       [¶8]		A	two-day	jury	trial	was	held	on	November	28-29,	2016.		Prior	to	

trial,	 the	 State	 filed	 a	 motion	 in	 limine	 seeking	 the	 admission	 of	 statements	

made	by	Hall’s	former	girlfriend,	who	was	not	available	to	testify	at	trial.2		In	

an	interview,	the	former	girlfriend	had	told	officers	that	Hall	appeared	to	have	

his	 .357	 Magnum	 revolver	 when	 he	 left	 the	 home,	 that	 she	 heard	 about	 five	

gun	shots	shortly	after	he	left,	and	that	Hall	returned	home	without	that	gun.3		

The	court	denied	the	State’s	motion,	concluding	that	the	statements	would	be	

“extremely	incriminatory”	without	Hall	having	the	ability	to	cross-examine	his	

former	 girlfriend.	 	 The	 court	 warned	 counsel	 that	 questioning	 law	

enforcement	witnesses	as	to	why	they	decided	to	act	in	a	certain	way	in	their	

investigation	 could	 open	 the	 door	 to	 the	 introduction	 of	 the	 excluded	

evidence.	

	       [¶9]	 	 At	 trial,	 during	 the	 State’s	 direct	 examination,	 one	 of	 the	

investigating	 officers	 testified	 that	 the	 firearm	 recovered	 from	 the	 scene	

   2	 	 The	 State	 noted	 that	 Hall’s	 former	 girlfriend	 was	 in	 “parts	 unknown,	 California	 and	 then	

Hawaii,”	and	that	it	had	been	unable	to	locate	her	to	bring	her	back.	
     3		The	State	also	asserted	that	the	former	girlfriend	had	informed	officers	that	Hall	had	initially	

come	 to	 her	 with	 his	 gun	 and	 asked	 her	 for	 a	 ride	 down	 the	 road	 to	 go	 kill	 someone,	 before	
ultimately	leaving	on	his	own	in	his	green	van.		The	State	did	not	seek	admission	of	these	additional	
statements.	
                                                                                      5	

contained	five	spent	shell	casings	and	one	loaded	shell.		He	also	testified	that	

the	 bullets	 located	 in	 the	 green	 van	 were	 of	 the	 same	 type	 found	 in	 the	

firearm.	 	 During	 cross-examination—on	 an	 issue	 not	 raised	 on	 direct—Hall	

asked	 the	 officer	 about	 his	 “understanding”	 of	 the	 number	 of	 shots	 fired	

during	the	incident.		The	following	exchange	occurred:	

       Hall:	 The—the	 evidence	 in	 this	 case,	 as	 I	 understand	 it,	 is	 that	
       there	were	three	shots	fired.		Is	that	your	understanding	also?	
       	
       Officer:	 My	 understanding	 is	 it	 was	 probably	 more	 than	 three	
       shots	fired.	
       	
       Hall:	Okay.		And	is	that	from—is	that	based	upon	the	fact	that	you	
       found	four	empty	casings	in	the	gun?	
       	
       Officer:	It	was	based	upon	people	that	we	spoke	with.	
       	
       Hall:	 Okay.	 	 Well,	 the	 testimony	 of	 [one	 victim]	 was	 that	 there	
       were	three	shots	fired	and	I	believe	[the	other	victim]	as	well.		Is	
       that—did	 they	 say	 something	 different	 from	 that	 that	 you	 are	
       aware	of?	
       	
       Officer:	Not	to	me,	no.	
       	
       Hall:	But	you’re	under	the	impression	that	there	were	four	shots	
       fired?	
       	
       Officer:	At	least,	yes.	
       	
       Hall:	Possibly	more?	
       	
       Officer:	Four	to	five	maybe,	yes.	
   	
6	

	     [¶10]	 	 Following	 cross-examination,	 the	 State	 requested	 a	 sidebar	 to	

discuss	 the	 officer’s	 testimony.	 	 The	 State	 noted	 that	 the	 officer	 was	 asked	

several	questions	about	his	“understanding”	of	the	number	of	shots	fired	and	

asserted	 that	 the	 officer’s	 knowledge	 of	 the	 number	 of	 shots	 fired	 “[came]	

from	his	speaking	to	[the	former	girlfriend],	who	told	him	that	[Hall]	left	with	

a	gun,	she	heard	two	or	three	shots	and	then	a	short	period	of	time	two	more	

shots	after	that.”	

      [¶11]	 	 The	 court	 found	 that	 Hall’s	 questions	 on	 cross-examination	 had	

opened	the	door	to	reference	to	the	former	girlfriend’s	statements.		The	court	

explained	 that	 the	 “[S]tate	 is	 entitled	 to	 get	 the	 explanation	 before	 the	 jury	

about	why	he	thinks	there	were	five	shots	being	fired”	to	avoid	the	impression	

that	the	officer	simply	“made	up”	the	number	of	shots	fired.	

      [¶12]	 	 On	 redirect,	 the	 following	 exchange	 between	 the	 State	 and	 the	

officer	occurred:	

      State:	 [Officer],	 I	 just	 want	 to	 ask	 you	 a	 couple	 of	 questions.	 	 So	
      on—on	 cross	 you	 were	 asked	 about	 your—understanding	 of	 the	
      number	of	shots	fired?	
      	
      Officer:	Yes.	
      	
      State:	All	right.		And—and	at	that	point	you	indicated	that	it	might	
      have	been	four	or	five?	
      	
      Officer:	Yes.	
                                                                                         7	

      	
      State:	 All	 right.	 	 And	 was—was	 your	 understanding	 of	 that,	 was	
      that	based	upon	speaking	to	the	defendant’s	girlfriend?	
      	
      Officer:	Yes.	
      	
      .	.	.	.	
      	
      State:	 All	 right.	 	 And	 did	 she	 tell	 you	 that—that	 on	 that	 day	 that	
      she	saw	the	defendant	with	a	gun?	
      	
      Officer:	Yes.	
      	
      State:	And	did	she	tell	you	that	she	saw	him	leave?	
      	
      Officer:	Yes.	
      	
      State:	And	did	she	tell	you	that	she	heard	two	shots	followed	by	a	
      couple	minutes	later	two	to	three	more	shots?	
      	
      Officer:	Yes.	
      	
      State:	And	did	she	tell	you	that	when	he	returned	that	there	was	
      no	gun?	
      	
      Officer:	Yes.	
      	
      State:	So	that	would	have	been	maybe	five	shots?	
      	
      Officer:	Yes.	
      	
      State:	How	many	casings	were	in	the	revolver	when	you	checked?	
      	
      Officer:	There	was	five	empty	and	one	full.	
      	
Hall	did	not	object	to	any	of	these	questions.	
8	

      [¶13]		Following	redirect,	the	court	immediately	instructed	the	jury	that	

it	 could	 not	 consider	 the	 former	 girlfriend’s	 statements	 for	 their	 truth—

whether	 there	 were	 actually	 four	 or	 five	 shots	 fired—but	 could	 consider	 the	

statements	in	assessing	the	weight	to	give	the	officer’s	testimony.		Hall	did	not	

object	to	this	instruction	and	did	not	request	that	any	further	instructions	be	

given.	

	     [¶14]	 	 The	 jury	 found	 Hall	 guilty	 on	 the	 two	 counts	 of	 criminal	

threatening	 with	 a	 dangerous	 weapon	 and	 not	 guilty	 on	 the	 two	 counts	 of	

reckless	conduct	with	a	firearm	and	the	one	count	of	criminal	OUI.		The	court	

entered	a	judgment	in	accordance	with	the	jury	verdict	and	sentenced	Hall	to	

four	years’	incarceration	with	all	but	ten	months	suspended	and	two	years	of	

probation.		Hall	timely	appealed.	

                                 II.		LEGAL	ANALYSIS	

      [¶15]		We	review	a	trial	court’s	decision	to	admit	evidence	for	an	abuse	

of	discretion	or	clear	error,	see	State	v.	Mooney,	2012 ME 69,	¶	9,	43 A.3d 972,	

and	 review	 whether	 a	 defendant	 was	 denied	 the	 right	 of	 confrontation	

de	novo,	see	State	v.	Abdi,	2015 ME 23,	¶	23,	112 A.3d 360.		Hall	contends	that	

the	 trial	 court	 abused	 its	 discretion	 and	 violated	 his	 constitutional	 right	 to	

confront	witnesses	presented	against	him	by	allowing	the	officer	to	reference	
                                                                                              9	

Hall’s	 former	 girlfriend’s	 statements	 as	 the	 basis	 for	 the	 officer’s	 belief	 that	

more	than	three	shots	were	fired.	

A.	    Confrontation	Clause	

       [¶16]		“In	all	criminal	prosecutions,	the	accused	shall	enjoy	the	right	.	.	.	

to	be	confronted	with	the	witnesses	against	him	.	.	.	.”		U.S.	Const.	amend.	VI;	

see	 also	 Me.	 Const.	 art.	 I,	 §	 6	 (“In	 all	 criminal	 prosecutions,	 the	 accused	 shall	

have	a	right	.	.	.	.	[t]o	be	confronted	by	the	witnesses	against	the	accused	.	.	.	.”).		

When	a	testimonial	statement,	such	as	a	response	to	a	police	interrogation,	is	

offered	at	a	trial	in	which	the	declarant	of	the	statement	does	not	appear,	“the	

Sixth	 Amendment	 demands	 what	 the	 common	 law	 required:	 unavailability	

and	 a	 prior	 opportunity	 for	 cross-examination.”	 	 Crawford	 v.	 Washington,	

541 U.S. 36,	 68	 (2004);	 see	 also	State	 v.	 Gorman,	2004 ME 90,	 ¶	 50,	

854 A.2d 1164.	

       [¶17]	 	 The	 Confrontation	 Clause	 is	 not	 implicated	 by	 non-hearsay	

statements	 of	 an	 unavailable	 witness	 admitted	 for	 a	 purpose	 other	 than	 to	

prove	the	truth	of	the	matter	asserted.		See	Tennessee	v.	Street,	471 U.S. 409,	

414	 (1985).	 	 Thus,	 a	 statement	 offered	 to	 show	 the	 state	 of	 mind	 of	 the	

listener,	 not	 the	 declarant,	 or	 to	 show	 the	 cause	 of	 some	 other	 act	 by	 the	
10	

listener,	is	not	hearsay.		State	v.	Gifford,	595 A.2d 1049,	1052-53	(Me.	1991);	

see	also	M.R.	Evid.	801(c).	

B.	       Opening	Door	to	Admission	of	Excluded	Evidence	

          [¶18]	 	 A	 court	 does	 not	 abuse	 its	 discretion	 in	 admitting	 previously	

excluded	 evidence	 to	 rebut	 suggestions	 in	 defense	 questioning	 that	 are	

inconsistent	 with	 the	 excluded	 evidence	 or	 attack	 the	 credibility	 of	 properly	

admitted	 testimony	 that	 was	 based	 on	 the	 excluded	 evidence.	 	 State	 v.	 Ifill,	

574 A.2d 889,	 891	 (Me.	 1990);4	 see	 also	 State	 v.	 Anglin,	 2000 ME 89,	 ¶	 7-8,	

751 A.2d 1007;	State	v.	Donovan,	1997 ME 181,	¶	8,	698 A.2d 1045.	

          [¶19]	 	 When	 a	 defendant	 elicits	 testimony	 related	 to	 previously	

excluded	 evidence	 during	 cross-examination	 or	 through	 presentation	 of	 the	



      4		In	State	v.	Ifill,	574 A.2d 889 (Me.	1990)	(Ifill	II),	the	results	of	a	chemical	field	sobriety	test	

had	 been	 determined	 inadmissible	 by	 a	 prior	 Law	 Court	 opinion,	 State	 v.	 Ifill,	 560 A.2d 1075 
(Me.	1989)	(Ifill	I).		In	the	Ifill	II	trial,	the	trial	court	warned	defense	counsel	that	cross-examination	
of	law	enforcement	witnesses	on	the	extent	and	adequacy	of	their	sobriety	testing	and	evaluation	
prior	 to	 Ifill’s	 arrest	 could	 open	 the	 door	 to	 allowing	 the	 State	 to	 introduce	 evidence	 that	 the	
excluded	sobriety	test	had	been	used	in	making	the	decision	to	arrest	Ifill.		Ifill	II, 574 A.2d	at	891.		
“Despite	that	warning,	Ifill’s	counsel	extensively	cross-examined	[a	law	enforcement	officer]	on	his	
failure	to	administer	to	Ifill	what	were	referred	to	as	objective	field	sobriety	tests.”		Id.		On	redirect	
examination,	the	trial	court	allowed	the	State	to	present	evidence	that	the	excluded	test	had	been	
given,	but	without	reference	to	the	test	results.		Id.		On	appeal,	we	affirmed.		Id.	

    The	 facts	 here	 are	 similar:	 evidence	 was	 excluded;	 the	 trial	 court	 warned	 that	 defense	
questioning	 on	 issues	 related	 to	 the	 excluded	 evidence	 could	 open	 the	 door	 to	 admission	 of	 the	
evidence	 or	 part	 of	 it;	 defense	 cross-examination	 opened	 the	 door	 to	 the	 excluded	 evidence	 by	
suggesting	a	lack	of	basis	for	the	officer’s	statement	that	more	than	three	shots	were	fired;	and	the	
court	 allowed	 reference	 to	 the	 former	 girlfriend’s	 statement	 that	 she	 heard	 five	 shots	 but	 limited	
the	 jury	 to	 considering	 that	 evidence	 to	 determine	 the	 credibility	 of	 the	 officer’s	 statement	 about	
the	number	of	shots	fired.	
                                                                                       11	

defense	 case,	 and	 the	 testimony,	 as	 delivered,	 is	 inconsistent	 with	 the	

excluded	evidence	or	affects	the	credibility	of	the	State’s	case,	a	court	does	not	

abuse	its	discretion	in	finding	that	the	defendant	has	“opened	the	door”	to	the	

excluded	evidence	and	permitting	the	State	to	conduct	limited	questioning	for	

the	purpose	of	responding	to	the	defendant’s	challenge.		See	Ifill, 574 A.2d	at	

891;	 see	 also	 State	 v.	 Ruest,	 506 A.2d 576,	 577	 (Me.	 1986);	 State	 v.	 Terrio,	

442 A.2d 537,	541	(Me.	1982).	

      [¶20]	 	 Here,	 the	 trial	 court	 appropriately	 excluded	 law	 enforcement	

testimony	 about	 the	 former	 girlfriend’s	 statements	 but	 warned	 both	 parties	

that	questioning	law	enforcement	witnesses	as	to	why	they	decided	to	act	in	a	

certain	 way	 could	 open	 the	 door	 to	 excluded	 evidence.	 	 Despite	 the	 court’s	

warning,	Hall	cross-examined	the	officer	on	his	understanding	of	the	number	

of	shots	fired,	an	understanding	based	on	the	former	girlfriend’s	statements.	

      [¶21]	 	 The	 court	 properly	 found	 that	 Hall	 had	 opened	 the	 door	 to	 the	

previously	excluded	statements	and	allowed	the	State,	in	its	redirect,	to	clear	

up	 any	 false	 impression	 created	 by	 Hall’s	 questioning	 that	 the	 officer	 just	

“made	 up”	 that	 number.	 	 See	 Ifill, 574 A.2d	 at	 891.	 	 The	 court	 appropriately	

limited	 the	 State	 to	 only	 those	 statements	 clarifying	 the	 officer’s	

understanding	of	the	number	of	shots	fired,	the	issue	that	Hall	had	opened	the	
12	

door	 to,	 and	 excluded	 all	 other	 incriminatory	 statements	 made	 by	 Hall’s	

former	girlfriend.	

       [¶22]	 	 The	 court’s	 limiting	 instruction	 to	 the	 jury	 specifically	 directed	

that	 the	 statements	 could	 not	 be	 considered	 for	 their	 truth—whether	 Hall	

actually	 fired	 four	 or	 five	 shots—but	 could	 be	 considered	 in	 assessing	 the	

weight	 to	 give	 to	 the	 officer’s	 testimony.	 	 See	 State	 v.	 Dolloff,	 2012 ME 130,	

¶	55,	58 A.3d 1032 (“Juries	are	presumed	to	have	followed	jury	instructions,	

including	 curative	 instructions.”).	 	 Under	 these	 circumstances,	 the	 court	 did	

not	 abuse	 its	 discretion	 by	 admitting	 the	 statements	 indicating	 that	 Hall’s	

former	 girlfriend	 was	 aware	 that	 Hall	 had	 left	 with	 a	 gun	 and	 that	 she	 then	

heard	four	or	five	shots	fired.	

C.	    Obvious	Error	Review	

       [¶23]	 	 Hall	 argues	 that,	 by	 allowing	 the	 statements	 that	 his	 former	

girlfriend	saw	him	leave	the	home	with	a	gun	and	then	saw	Hall	return	home	

without	 a	 gun,	 after	 hearing	 shots	 fired,	 the	 court	 went	 beyond	 what	 was	

necessary	 to	 address	 the	 credibility	 of	 the	 officer’s	 statements	 regarding	 the	

officer’s	 understanding	 of	 the	 number	 of	 shots	 fired.	 	 Hall	 asserts	 that	 these	

statements,	 referencing	 his	 leaving	 the	 home	 with	 a	 gun	 and	 returning	

without	a	gun,	violated	his	confrontation	clause	rights.	
                                                                                           13	

       [¶24]	 	 We	 agree	 that	 the	 former	 girlfriend’s	 statements	 reporting	 that	

Hall	left	the	home	with	a	gun	and	returned	without	a	gun	were	not	relevant	to	

the	issue	of	the	number	of	shots	he	was	believed	to	have	fired.		However,	Hall	

failed	to	preserve	the	issue.	

       [¶25]	 	 At	 the	 trial,	 when	 the	 court	 could	 have	 addressed	 any	 problem,	

Hall	did	not	object	to	the	officer’s	testimony	regarding	the	former	girlfriend’s	

statements,	and	he	did	not	object	to	or	suggest	any	amendment	to	the	limiting	

instruction	given	by	the	court	promptly	after	the	officer’s	rebuttal	testimony.		

Accordingly,	 Hall’s	 arguments	 about	 these	 statements,	 first	 presented	 on	

appeal,	must	be	considered	by	applying	the	obvious	error	standard	of	review.

M.R.U.	Crim.	P.	52(b);	M.R.	Evid.	103(e);	see	also	State	v.	Pabon,	2011 ME 100,	

¶	18,	28 A.3d 1147.	

       [¶26]	 	 In	 State	 v.	 Fahnley,	 2015 ME 82,	 ¶	 15,	 119 A.3d 727,	 we	 stated:	

“For	us	to	vacate	a	conviction	based	on	the	obvious	error	standard	of	review,	

‘there	 must	 be	 (1)	 an	 error,	 (2)	 that	 is	 plain,	 and	 (3)	 that	 affects	 substantial	

rights.		If	these	conditions	are	met,	we	will	exercise	our	discretion	to	notice	an	

unpreserved	error	only	if	we	also	conclude	that	(4)	the	error	seriously	affects	

the	 fairness	 and	 integrity	 or	 public	 reputation	 of	 judicial	 proceedings.’”	 	 Id.	

(quoting	State	v.	Lovejoy,	2014 ME 48,	¶	19,	89 A.3d 1066).	
14	

      [¶27]	 	 We	 are	 particularly	 cautious	 in	 our	 review	 for	 error	 that	 is	

unpreserved	in	appeals	from	jury	verdicts.		“The	judicial	deference	owed	jury	

decisions	 demands	 an	 appellate	 standard	 of	 review	 more	 rigorous	 than	 one	

narrowly	focused	on	whether	it	was	reasonably	possible	that	the	jury	would	

have	returned	a	different	verdict.”		Pabon,	2011 ME 100,	¶	24,	28 A.3d 1147.	

      [¶28]		When	obvious	error	is	alleged,	the	party	asserting	error	bears	the	

burden	 of	 demonstrating	 to	 us	 a	 reasonable	 probability	 that,	 but	 for	 the	

claimed	 error,	 the	 result	 of	 the	 proceeding	 would	 have	 been	 different.	 	 Id.	

¶¶	34-35.	 	 The	 evidence	 at	 trial	 was	 that	 the	 two	 complaining	 witnesses	

identified	 Hall	 as	 the	 individual	 who	 had	 fired	 shots	 at	 them,	 they	 later	

identified	 Hall	 entering	 the	 home	 where	 Hall	 was	 found,	 and	 the	 green	 van	

and	the	gun	containing	five	spent	shells	were	found	on	that	property.		Given	

this	evidence,	Hall	has	not	demonstrated	a	reasonable	probability	that,	but	for	

the	unpreserved	error	in	admitting	the	rebuttal	testimony,	the	verdict	would	

have	 been	 different,	 or	 that	 the	 unpreserved	 error	 was	 plain,	 affected	 his	

substantial	 rights,	 or	 seriously	 affected	 the	 fairness,	 integrity,	 or	 public	

reputation	 of	 his	 trial.	 	 Fahnley,	 2015 ME 82,	 ¶	 15,	 119 A.3d 727;	 Pabon,	

2011 ME 100,	¶¶	29,	34-35,	28 A.3d 1147.	
                                                                                      15	

D.	   Sufficiency	of	the	Evidence	

	     [¶29]		Hall	also	contends	that	there	was	insufficient	evidence	to	sustain	

a	guilty	verdict	on	the	two	charges	of	criminal	threatening	with	a	dangerous	

weapon,	17-A	M.R.S.	§§	209,	1252(4).		To	decide	whether	the	record	contains	

sufficient	evidence	to	support	a	criminal	defendant’s	conviction,	we	view	the	

evidence	 in	 the	 light	 most	 favorable	 to	 the	 State	 to	 determine	 whether	 the	

fact-finder	could	rationally	find	each	element	of	the	offense	proved	beyond	a	

reasonable	 doubt.	 	 State	 v.	 Sanchez,	 2014 ME 50,	 ¶	 8,	 89 A.3d 1084;	 State	 v.	

Woodard,	2013 ME 36,	¶	19,	68 A.3d 1250.	

      [¶30]		Given	that	both	complaining	witnesses	testified	that	Hall	pointed	

a	firearm	at	them,	that	he	fired	shots	in	their	direction,	and	that	as	a	result	the	

men	feared	that	they	would	be	shot,	the	jury	could	have	rationally	found	every	

element	of	both	counts	of	criminal	threating	with	a	dangerous	weapon	proved	

beyond	 a	 reasonable	 doubt.	 	 Because	 there	 was	 sufficient	 evidence	 in	 the	

record	supporting	the	jury	verdict,	we	affirm	the	judgment.	

      The	entry	is:	

                    Judgment	affirmed.	
	
	     	      	      	      	      	
	                          	
16	

Amy	 McNally,	 Esq.	 (orally),	 Woodman	 Edmands	 Danylik	 Austin	 Smith	 &	
Jacques,	P.A.,	Biddeford,	for	appellant	Wayne	I.	Hall	
	
Kathryn	 L.	 Slattery,	 District	 Attorney,	 and	 Susan	 J.	 Pope,	 Asst.	 Dist.	 Atty.	
(orally),	Prosecutorial	District	#1,	Alfred,	for	appellee	State	of	Maine	
	
	
York	County	Unified	Criminal	Docket	docket	number	CR-2015-662	
FOR	CLERK	REFERENCE	ONLY